     Case: 1:21-cv-00576-TSB Doc #: 3-2 Filed: 09/07/21 Page: 1 of 3 PAGEID #: 301


                          UNITED STATES DISCTRICT COURT
                          EASTERN DISTRICT OF KENTUCKY
                                NORTHERN DIVISION

CHRISTY BECKERICH, et al.,                 :       Case No. 1:21-cv-00576-TSB
                                           :
                      Plaintiffs,          :       Hon. Timothy S. Black
                                           :
v.                                         :
                                           :
                                           :
ST. ELIZABETH MEDICAL CENTER,              :
et al.,                                    :
                                           :
Defendants.                                :



                          TEMPORARY RESTRAINING ORDER



        For good cause shown, the Motion of Plaintiffs, Christy Beckerich, et al., for

Temporary Restraining Order is granted, pursuant to Fed. R. Civil Pro. 65 and other

applicable law.

        The Court hereby ORDERS AND RESTRAINS Defendants and their respective

officers, agents, attorneys, and other persons in active concert or participation with

them who receive actual notice of this Temporary Restraining Order by personal service

or otherwise (the “Restrained Parties”), as follows:

        l.     That the Retrained Parties be, and they are, restrained from forcing,

ordering, and/or requiring Plaintiffs to be vaccinated with the Covid-19 vaccine prior to

October 1, 2021, and from terminating them from employment, threatening directly or

indirectly in any way to terminate, or in ANY way take adverse action against any

Movant and/or Plaintiffs and any member of the proposed class of this class action,

including requiring said Plaintiffs to disclose whether or not they have been vaccinated
   Case: 1:21-cv-00576-TSB Doc #: 3-2 Filed: 09/07/21 Page: 2 of 3 PAGEID #: 302


or taking any action against them in reliance on any information contained in Plaintiffs’

medical records.

      2.     Upon the posting the bond described in the following paragraph, that this

Temporary Restraining Order remain in force until, and not after the earlier of: (a) the

time set for a hearing on a motion to dissolve this Temporary Restraining Order unless

there is then pending a motion for a temporary injunction, or (b) the entry of an order on

a motion for a temporary injunction, or (c) the entry of a final judgment;

      3.     That plaintiffs post a bond in the amount of $_____________ for the

payment of such costs and damages as may be incurred or suffered by any person who is

found to have been wrongfully restrained hereby; and

      4.     That the U.S. Marshal Service for the Southern District of Ohio personally

serve copies of this Temporary Restraining Order upon the Defendants named in

Plaintiffs’ Motion at such other place in this District where any of them may be found.

      Entered this ___ day of ______________ 2021, at ___:____ a./p.m.



                                         ____________________________
                                         Hon. Timothy S. Black
                                         U.S. District Court




                                           -2-
  Case: 1:21-cv-00576-TSB Doc #: 3-2 Filed: 09/07/21 Page: 3 of 3 PAGEID #: 303



TENDERED BY:


s/Glenn Feagan____
Glenn Feagan (0041520)
Deters Law II
5247 Madison Pike
Independence, KY 41051
(859)363-1900
(859) 363-1444 – facsimile
gfeagan@feaganlaw.com
Counsel for Plaintiffs


                             CERTIFICATE OF SERVICE

      I certify that true and correct copies of the foregoing were served upon each
defendant in this action contemporaneously with the service of the Verified Complaint.


                                               _________________________
                                               Dominick Romeo




                                         -3-
